DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray (20040102791) in view of Taylor (20070005131) and Krolik (20110125132).

As to claim 1, Murray discloses: A delivery device for implantation of a prosthetic heart valve within a heart (device is structured to be able to deliver a heart valve, note the heart valve is not being positively claimed), the prosthetic heart valve being radially expandable from a radially compressed state to a radially expanded state (capable of delivering a heart valve with these structural abilities), the delivery device comprising: 
 an inflatable balloon (34); an inner shaft (24) and comprising a distal portion positioned within the balloon (see figure 1); and a distal stop (48) at least partially positioned within the balloon (see figure 1) and at least partially positioned around both the distal portion of the inner shaft and the mounting member (see explanation below), the distal stop configured to be positioned adjacent a distal end of the prosthetic heart valve when the prosthetic heart valve is mounted over the balloon and the mounting member in the radially compressed state (structured to be able to be “positioned adjacent a distal end of the prosthetic heart valve when the prosthetic heart valve is mounted over the balloon and the mounting member in a radially compressed state”). Examiner notes since applicant has not define the term “around” in the specification, examiner is interpreting this term to mean in or near the presence (see Meriam Webster’s definition of around). The distal stop is seen to be near the mounting member once the combination is made.
Murray fails to directly disclose: a handle or a catheter comprising a proximal end portion and a distal end portion, and wherein the distal end portion of the catheter is configured to be inserted into a patient's body wherein the proximal end portion of the catheter is coupled to the handle.
In the same field of endeavor, namely stent delivery devices, Taylor teaches that its well known to use a handle (22/15) and a catheter (assembly 18) comprising a proximal end portion (closest to user) and a distal end portion (closest to 11), and wherein the distal end portion of the catheter is configured to be inserted into a patient's body wherein the proximal end portion of the catheter is coupled to the handle (see figure 1) and to have a proximal end of a catheter (19 of assembly 18) extend from the handle (see figure 1-4).
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have modified the device of Murray to include the handle and catheter assembly of Taylor to the device of Murray to enable the user to grasp the delivery device and facilitate delivery of the stent via control of the catheter assembly. Examiner further notes all tubes used in the combined device would extend from the handle as they do in Taylor. Furthermore, the inflatable balloon will be positioned adjacent the distal end portion of the catheter (when catheter is retracted to expose the balloon). 
Murray finally fails to directly disclose: a mounting member fixedly coupled to the distal portion of the inner shaft and disposed within the balloon, wherein the mounting member comprises an at least substantially cylindrical outer surface configured for receiving the prosthetic heart valve in the radially compressed state and wherein there is a fluid pathway between an outer surface of the distal portion of the inner shaft and an inner surface of the mounting member that allows balloon inflation fluid to flow longitudinally through the prosthetic heart valve when the prosthetic heart valve is mounted over the balloon and the mounting member in the radially compressed state.
In the same field of endeavor, namely medical balloon catheters, Krolik teaches:  a mounting member (170)  fixedly coupled to the distal portion of an inner shaft (130, see paragraph 0178, secured at 178) and disposed within a balloon (150), wherein the mounting member comprises an at least substantially cylindrical outer surface configured for receiving the prosthetic heart valve in the radially compressed state (structed to be able to receive a stent on the cylindrical outer surface, note 170 is a wire thus it has an outer surface making the wire, this outer surface is cylindrical) and wherein there is a fluid pathway between an outer surface of the distal portion of the inner shaft and an inner surface of the mounting member (see gap located within the coil 170 and the inner shaft) that allows balloon inflation fluid to flow longitudinally through the prosthetic heart valve when the prosthetic heart valve is mounted over the balloon and the mounting member in the radially compressed state (structured to be able to allow this to occur).
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have modified the device of Murray to include the mounting member of Krolik to enable the user to view the entire inner shaft via an imaging system during delivery (paragraph 0175-0176). 

As to claim 2, the combination of Murray, Taylor and Krolik discloses the invention of claim 1, the combination further discloses: wherein the mounting member comprises at least one opening proximal to the distal stop that allows balloon inflation fluid to flow radially through the mounting member (see figure below). Examiner notes the wire 170 is seen as a helix with openings between each wind. 

    PNG
    media_image1.png
    606
    628
    media_image1.png
    Greyscale


As to claim 3, the combination of Murray, Taylor and Krolik discloses the invention of claim 2, the combination further discloses: wherein the at least one opening is positioned proximal to the prosthetic heart valve when the prosthetic heart valve is mounted over the balloon and the mounting member in the radially compressed state (the combination is structured to meet this function). Examiner notes the heart valve is not being positively claimed. Thus the examiner is taking the position that if the device was used to deliver a heart valve, the device is structured to enable the  opening to be proximal to a heart valve that is mounted over the balloon). 

As to claim 4 as best understood, the combination of Murray, Taylor and Krolik discloses the invention of claim 2, the combination further discloses: wherein the at least one opening (point of fluid entry inside 34 seen as area closest to 28 in figure 1) is located distal to the catheter (seen as located distal when catheter is withdrawn to enable the balloon to be expanded/deliver the medical device).  

As to claim 5, the combination of Murray, Taylor and Krolik discloses the invention of claim 1, the combination further discloses: wherein the balloon (34) is positioned between an outer surface of the mounting member and an inner surface of the prosthetic heart valve (positioned between an inner surface of a stent and a outer surface of the mounting member, thus structured to be located between an inner surface of the prosthetic heart valve and the outer surface of the mounting member) when the prosthetic heart valve is mounted over the balloon and the mounting member in the radially compressed state.  Examiner notes the heart valve is not being positively claimed. Examiner notes once the combination is made, the coil 170 of Krolik will be located inside the balloon of Murray as it is in Krolik. Thus, the combined device will have a structure that will enable “the balloon to be positioned between an outer surface of the mounting member and an inner surface of the prosthetic heart valve when the prosthetic heart valve is mounted over the balloon and the mounting member in the radially compressed state”. 

As to claim 6, the combination of Murray, Taylor and Krolik discloses the invention of claim 5, the combination further discloses: wherein the balloon (34) is also positioned between a proximal end of the distal stop (see figure 1) and a distal end of the prosthetic heart valve (structured to enable the balloon to be positioned between a proximal end the distal stop and a distal end of the prosthetic heart valve) when the prosthetic heart valve is mounted over the balloon and the mounting member in the radially compressed state. Examiner notes the heart valve is not being positively claimed.

As to claim 7, the combination of Murray, Taylor and Krolik discloses the invention of claim 1, the combination further discloses: wherein the distal stop comprises a cone-shaped portion that decreases in diameter in a direction extending away from the prosthetic heart valve (see figure 4). Examiner notes the cone shaped portion is seen to be the top half of the stop that decreases in diameter. Since these stops can be on both ends of the medical device, the distal stop will have a cone-shaped portion (top half) that decreases in diameter in a direction extending away from the prosthetic heart valve. Examiner notes the heart valve is not being positively claimed. Thus the device is structured to delivery a heart valve. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray (20040102791), Taylor (20070005131) and Krolik (20110125132) as applied to claim 1 above, further in view of Lee (20110077731).

As to claim 8, the combination of Murray, Taylor and Krolik discloses the invention of claim 1, the combination fails to directly disclose: a nosecone spaced distally apart from the mounting member, wherein the balloon is attached to the nosecone. 
In the same field of endeavor, namely stent deployment devices, Lee teaches that using a nosecone 25, figure 14) at the distal end of the device is well known.
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have modified the device of Murray to include the nosecone at the distal end to reduce trauma to the patient during advancement (paragraph 0043). Examiner notes once the combination is made, the balloon of Murray will be attached to the nosecone through the rest of the device. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray (20040102791), Taylor (20070005131) and Krolik (20110125132) as applied to claim 1 above, further in view of Chia (20070239254).

As to claim 9, the combination of Murray, Taylor and Krolik discloses An assembly comprising the device of claim 1 (see rejection of claim 1 above), the combination fails to directly disclose: and a prosthetic heart valve mounted over the balloon in the radially compressed state.
In the same field of endeavor, namely medical delivery devices, Chia teaches that its known to use balloon catheters to delivery both stents and heart valves (paragraph 0002)
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to mount a balloon expandable prosthetic heart valve as an alternative to a balloon expandable stent depending on the surgical procedure being performed with a balloon catheter. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray (20040102791), Taylor (20070005131) Krolik (20110125132) and Chia (20070239254) as applied to claim 9 above, further in view of McHugo (20110190865).

As to claim 10, the combination of Murray, Taylor Krolik and Chia discloses the invention of claim 9, the combination fails to directly disclose: a sterile package that seals around the delivery device with the prosthetic heart valve mounted on the delivery device.
In the same field of endeavor, namely medical stent delivery devices, McHugo teaches that wrapping a medical delivery device in a sterile package with the prosthetic heart valve mounted on the delivery device is well known see paragraph 0114).
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have sealed the device of Murray in a sterile package to ensure the device does not get exposed to outside contaminates prior to use. 

Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive. 
As to applicants’ arguments that Murrays catheter as described paragraph 0021 dos not read on applicants’ catheter because they are removed and thus not configured to be inserted into a patient’s body, examiner disagrees. Examiner notes “configured to be inserted into a patient’s body” is an intended use recitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, as addressed in the new combination, a catheter assembly is being added to the device of Murray. 
As to the applicant’s arguments that the helical member 170 of Krolik does not teach being fixed to an inner shaft, examiner disagrees. As explained above, paragraph 0178 explains that 170 is fixed to the inner shaft via 178. Only one end is fixed to the inner shaft, the claim does not require both ends to be fixed. 
As to the applicant’s arguments that the helical member 170 of Krolik does not have a substantially cylindrical outer surface configured for receiving a prosthetic heart valve, examiner disagrees. First, “configured for receiving a prosthetic heart valve” is an intended use recitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Additionally, as disclosed in paragraph 0176, 170 is a wire or tube. Thus, the outer surface of this wire or tube is substantially cylindrical. Since it has this outer surface that has the ability to receive a prosthetic heart valve, the claim is met. 



Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No art on record, alone or in combination could be found to teach: (claim 11) wherein the mounting member is a coiled wire comprising a plurality of sections, wherein the at least substantially cylindrical outer surface is formed in a first section of the plurality of sections, wherein the fluid pathway is formed in a second section of the plurality of sections, and wherein the second section is axially spaced from the first section and comprises more space between adjacent coils than first section or (claim 12) wherein mounting member comprises a cylindrical inner wall, a cylindrical outer wall, and a plurality of angularly spaced ribs separating the cylindrical inner wall and the cylindrical outer wall, wherein the cylindrical outer wall at least partially defines the at least substantially cylindrical outer surface of the mounting member. The closest art found was Murray (20040102791) in view of Taylor (20070005131) and Krolik (20110125132). In regards to claim 11, the combined device fails to teach wherein the mounting member is a coiled wire comprising a plurality of sections, wherein the at least substantially cylindrical outer surface is formed in a first section of the plurality of sections, wherein the fluid pathway is formed in a second section of the plurality of sections, and wherein the second section is axially spaced from the first section and comprises more space between adjacent coils than first section because there are no adjacent coils, nor is there a single first section that holds the fluid pathway. Furthermore, in view of claim 12, the combination does not have a plurality of ribs separating an inner wall from an outer wall. Modifying the combination to include these missing limitations would not have been obvious because doing so would render the device inoperable. Also, a teaching reference adequately addressing these structures could not be found. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771